Exhibit 10.1

2010 OUTSIDE DIRECTORS’ STOCK PLAN

NOTICE OF GRANT OF STOCK OPTION

Unless otherwise defined herein, the terms defined in the 2010 Outside
Directors’ Stock Plan (the “Plan”) shall have the same defined meanings in this
Notice of Grant of Stock Option (this “Notice of Grant”).

[Optionee’s name and address]

You have been granted an option to purchase Common Stock of the Company, subject
to the terms and conditions of the Plan, this Notice of Grant and the
accompanying Stock Option Agreement, as follows:

 

Grant Number   

 

Date of Grant   

 

Vesting Commencement Date   

 

Exercise Price per Share   

$

Total Number of Shares Granted   

 

  Shares Total Exercise Price   

$

Type of Option    Nonstatutory Stock Option   Term/Expiration Date   

 

Vesting Schedule:

This Option may be exercised, in whole or in part, in accordance with the
following schedule:

[FOR AN INITIAL GRANT: This Option shall become exercisable in installments
cumulatively as to thirty four percent (34%), thirty three percent (33%) and
thirty three percent (33%), respectively, of the Optioned Stock on each of the
three (3) succeeding years on the anniversary of such Option’s Date of Grant,
for a total vesting period of approximately three (3) years, provided that the
Director continues to serve on the Board on such dates.]

[FOR AN ANNUAL GRANT: This Option shall become fully exercisable on the date of
the Company’s next Annual Meeting for a total vesting period of approximately
one (1) year, provided that the Director continues to serve on the Board on such
date.]



--------------------------------------------------------------------------------

AUTODESK, INC.

2010 OUTSIDE DIRECTORS’ STOCK PLAN

STOCK OPTION AGREEMENT

Autodesk, Inc., a Delaware corporation (the “Company”), has granted to the
optionee (the “Optionee”), named on the Notice of Grant of Stock Option which is
attached hereto (the “Notice of Grant”) an option to purchase (the “Option”)
that number of shares of Common Stock (the “Shares”) set forth on the Notice of
Grant at the per share price set forth on the Notice of Grant and in all
respects subject to the terms, definitions and provisions of the 2010 Outside
Directors’ Stock Plan (the “Plan”) adopted by the Company which is incorporated
herein by reference. The terms defined in the Plan shall have the same defined
meanings in this Stock Option Agreement (this “Agreement”).

1. Nature of the Option. This Option is a nonstatutory option and is not
intended to qualify for any special tax benefits to the Optionee.

2. Exercise of Option. This Option shall be exercisable during its term in
accordance with the provisions of Section 8 of the Plan as follows:

(i) Right to Exercise.

(a) [FOR AN INITIAL GRANT: This Option shall vest and become exercisable in
installments cumulatively as to thirty four percent (34%), thirty three percent
(33%) and thirty three percent (33%), respectively, of the Optioned Stock on
each of the three (3) succeeding years on the anniversary of such Option’s Date
of Grant, for a total vesting period of approximately three (3) years, provided
that the Director continues to serve on the Board on such dates; provided,
however, that in no event shall the Option be exercisable prior to the date the
stockholders of the Company approve the Plan.] [FOR AN ANNUAL GRANT: This Option
shall vest and become fully exercisable on the date of the Company’s next Annual
Meeting for a total vesting period of approximately one (1) year, provided that
the Director continues to serve on the Board on such date.]

(b) This Option may not be exercised for a fraction of a share.

(c) In the event of Optionee’s death, disability or other termination of service
as a Director, the exercisability of the Option is governed by Section 8 of the
Plan.

(ii) Method of Exercise. This Option shall be exercisable by written notice
which shall state the election to exercise the Option and the number of Shares
in respect of which the Option is being exercised. Such written notice, in the
form attached hereto as Exhibit A, shall be signed by the Optionee and shall be
delivered in person or by U. S. mail to the Secretary of the Company. The
written notice shall be accompanied by payment of the aggregate exercise price
for the number of Shares in respect of which the Option is being exercised.



--------------------------------------------------------------------------------

3. Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of the Optionee:

(i) cash;

(ii) check; or

(iii) surrender of other shares which, in the case of Shares acquired upon
exercise of an Option, either have been owned by the Optionee for the minimum
period necessary to avoid an adverse accounting charge to the Company or were
not acquired, directly or indirectly, from the Company, and have a Fair Market
Value on the date of surrender equal to the aggregate exercise price of the
Shares as to which said Option shall be exercised.

4. Restrictions on Exercise. This Option may not be exercised if the issuance of
such Shares upon such exercise or the method of payment of consideration for
such shares would constitute a violation of any applicable federal or state
securities or other law or regulations, or if such issuance would not comply
with the requirements of any stock exchange upon which the Shares may then be
listed. As a condition to the exercise of this Option, the Company may require
Optionee to make any representation and warranty to the Company as may be
required by any applicable law or regulation.

5. Non-Transferability of Option. Unless otherwise determined by the Board, this
Option may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner otherwise than by will or by the laws of descent or
distribution and may be exercised during the lifetime of Optionee only by the
Optionee. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

6. Term of Option. This Option may be exercised only within the Term set out on
the Notice of Grant, and may be exercised during such Term only in accordance
with the Plan and the terms of this Option.

7. Taxation Upon Exercise of Option.

TO ENSURE COMPLIANCE WITH TREASURY DEPARTMENT REGULATIONS, THE OPTIONEE IS
ADVISED THAT, UNLESS OTHERWISE EXPRESSLY INDICATED, ANY FEDERAL TAX ADVICE
CONTAINED IN THIS AGREEMENT WAS NOT INTENDED OR WRITTEN TO BE USED, AND CANNOT
BE USED, FOR THE PURPOSE OF (I) AVOIDING TAX-RELATED PENALTIES UNDER THE CODE OR
(II) PROMOTING, MARKETING OR RECOMMENDING TO ANOTHER PARTY ANY TAX-RELATED
MATTERS ADDRESSED HEREIN.



--------------------------------------------------------------------------------

Optionee understands that, upon exercise of this Option, he or she will
recognize income for tax purposes in an amount equal to the excess of the then
Fair Market Value of the Shares purchased over the exercise price paid for such
Shares. Since the Optionee is subject to Section 16(b) of the Securities
Exchange Act of 1934, as amended, under certain limited circumstances the
measurement and timing of such income (and the commencement of any capital gain
holding period) may be deferred, and the Optionee is advised to contact a tax
advisor concerning the application of Section 83 in general and the availability
of a Section 83(b) election in particular in connection with the exercise of the
Option. Upon a resale of such Shares by the Optionee, any difference between the
sale price and the Fair Market Value of the Shares on the date of exercise of
the Option, to the extent not included in income as described above, will be
treated as capital gain or loss.

8. General Provisions

(i) Any notice, demand or request required or permitted to be given by either
the Company or the Optionee pursuant to the terms of this Agreement shall be in
writing and shall be deemed given when delivered personally or deposited in the
U.S. mail, First Class with postage prepaid, and addressed to the to the Company
at its principal office to the attention of the Stock Plan Administrator, and to
the Optionee at the Optionee’s last address reflected on the Company’s payroll
records.

(ii) Either party’s failure to enforce any provision of this Agreement shall not
in any way be construed as a waiver of any such provision, nor prevent that
party from thereafter enforcing any other provision of this Agreement. The
rights granted both parties hereunder are cumulative and shall not constitute a
waiver of either party’s right to assert any other legal remedy available to it.

(iii) The Optionee agrees upon request to execute any further documents or
instruments necessary or desirable to carry out the purposes or intent of this
Agreement.

(iv) OPTIONEE ACKNOWLEDGES AND AGREES THAT THE VESTING OF OPTIONS PURSUANT TO
SECTION 2 HEREOF IS EARNED ONLY BY CONTINUING SERVICE AS AN OUTSIDE DIRECTOR
(AND NOT THROUGH THE ACT OF BEING GRANTED AN OPTION HEREUNDER). OPTIONEE FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN OUTSIDE DIRECTOR FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH
OPTIONEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE OPTIONEE’S DIRECTORSHIP AT
ANY TIME, WITH OR WITHOUT CAUSE.

 

AUTODESK, INC.

a Delaware corporation

 

 

 

Signature



--------------------------------------------------------------------------------

Optionee acknowledges receipt of a copy of the Plan, a copy of which is attached
hereto, and represents that he or she is familiar with the terms and provisions
hereof, and hereby accepts this Option subject to all of the terms and
provisions thereof. Optionee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Board upon any questions arising
under the Plan.

Dated:                     

 

 

Signature

 

Type or Print Name



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF ELECTION TO EXERCISE OPTIONS

I have elected to exercise my option to purchase the following shares of common
stock of Autodesk, Inc. (“Autodesk”) under and pursuant to the Autodesk, Inc.
2010 Outside Directors’ Stock Plan (the “Plan”) and the Stock Option Agreement
in effect for the grant(s) listed below:

Name:

Exercise Date:

Option Number:

Number of Shares:

Grant Date:

Exercise Price:

Type of Option: Non-qualified Stock Option

Plan: 2010 Outside Directors’ Stock Plan

I authorize                      (Broker) to pay Autodesk the full exercise
price due resulting from exercise of the option referenced above (the “Option”).

I irrevocably instruct Autodesk to register the share(s) of Autodesk common
stock issuable upon exercise of the Option.

I authorize Broker to furnish any information or documents to Autodesk in
connection with this matter.

I understand that I may suffer adverse tax consequences as a result of my
purchase or disposition of the share(s) of Autodesk common stock. I represent
that I have consulted with any tax consultants that I deem advisable in
connection with the purchase or disposition of such share(s) and that I am not
relying on Autodesk for any tax advice.

I understand that until the issuance of the share(s) of Autodesk common stock,
no right to vote or receive dividends or any other rights as a stockholder will
exist with respect to the share(s) subject to the Option, notwithstanding the
exercise of the Option. No adjustment will be made for a dividend or other right
for which the record date is prior to the date of issuance of share(s), except
as provided in Section 11 of the Plan.

I UNDERSTAND THAT I MUST VERBALLY CONTACT BROKER TO PLACE MY ORDER, THAT THIS
TRANSACTION IS SOLELY BETWEEN MYSELF AND BROKER AND THAT I MUST PERSONALLY
CONTACT MY BROKER TO CANCEL MY OUTSTANDING ORDER.

 

6



--------------------------------------------------------------------------------

I HAVE CLEARED THIS TRANSACTION WITH THE AUTODESK GENERAL COUNSEL.

 

Signed:                                      Today’s Date:                     

 

APPROVED:  

 

  Autodesk, Inc. Stock Plan Administrator

Form 144 Required.

Please complete, sign, and fax to Autodesk Stock Administration at 415-507-6135

591522-Los Angeles Server 2A - MSW

 

7